Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 1 of 8 PageID #: 12909
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 2 of 8 PageID #: 12910
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 3 of 8 PageID #: 12911
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 4 of 8 PageID #: 12912
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 5 of 8 PageID #: 12913
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 6 of 8 PageID #: 12914
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 7 of 8 PageID #: 12915
Case 1:13-cv-04427-NGG-ST Document 426 Filed 07/20/19 Page 8 of 8 PageID #: 12916




                      Cowan, Liebowitz & Latman, P.C.
                              Lodestar Chart

                Delgado et al. v. Ocwen Loan Servicing, LLC et al.,
                         No. 13 Civ. 04427 (NGG) (ST)

         From the inception of CLL’s engagement in February 2015, CLL attorneys have

  expended the following number of hours, at the following hourly rates, in performing legal

  services on behalf of Plaintiffs in the above-captioned matters.


            Timekeeper             Position        Hours        Rate/Hour          Total

       J. Christopher Jensen     Counsel         396          $850               $336,600

       Jonathan Z. King          Partner         15.2         $800                $12,160

       Joelle Milov              Associate       106.4        $400                $42,560

       Bridget Crawford          Associate       68.5         $345                $23,632

       Scott Ceresia             Associate       58.2         $375                $21,825

       Ryan Ghiselli             Associate       9.40         $330                $3,102

       Richard Claverie          Paralegal       13.2         $220                $2,904

       Nart-Anong Chinda         Paralegal       17.7         $255                $4,513

                                                              TOTAL              $447,296
